Filed pursuant to Rule424(b)(5) Registration No.333-195836 PROSPECTUS SUPPLEMENT (To Prospectus dated May 9, 2014) $2,034,603 of Common Stock UNITED STATES ANTIMONY CORPORATION We are offering up to 1,453,288 shares of our common stock, par value $0.01 per share in this offering.The common stock will be sold at a negotiated price of $1.40 per share. Our common stock is listed on the NYSE MKT under the symbol “UAMY.”On June 26, 2014, the last reported sale price of our common stock on the NYSE MKT was $1.66 per share. We are offering these shares of common stock on a best efforts basis primarily to individual investors.We have entered into a letter agreement with Ecoban Securities Corporation to act as placement agent in connection with this offering. Investing in our securities involves a high degree of risk.You should read this prospectus supplement and the accompanying prospectus carefully before you make your investment decision. See “Risk Factors” beginning on page S-6 of this prospectus supplement, page 6 of the accompanying prospectus, as well as the documents we file with the Securities and Exchange Commission that are incorporated by reference therein for more information. Per Share Total Public offering price $ $ Placement agent’s fees $ $ Proceeds, before expenses, to us $ $ We estimate that the total proceeds from this offering will be approximately $2,034,603.We estimate the total expenses of this offering, excluding the placement agent’s fees, will be approximately $30,000.Ecoban Securities Corporation will be entitled to compensation at a fixed commission rate of 6% of the gross sales price for any shares sold under the placement agent agreement. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the accuracy or adequacy of this prospectus supplement or the accompanying prospectus. Any representation to the contrary is a criminal offense. We expect that delivery of the shares being offered pursuant to this prospectus supplement and the accompanying prospectus will be made on or about July 1, 2014. Ecoban Securities Corporation Prospectus Supplement dated June 27, 2014. TABLE OF CONTENTS Prospectus Supplement Page About This Prospectus Supplement ii Available Information iii Forward Looking Statements iii Summary S-1 The Offering S-5 Risk Factors S-6 Use of Proceeds S-11 Description of Securities We are Offering S-12 Price Range of Common Stock and Dividends S-13 Dilution S-14 Plan of Distribution S-15 Legal Matters S-16 Experts S-16 Information Incorporated By Reference S-16 Prospectus Page About This Prospectus 2 Summary 3 Risk Factors 6 Note Regarding Forward-Looking Information 11 Incorporation of Information by Reference 12 Use of Proceeds 13 Description of Securities 13 Plan of Distribution 15 Transfer Agent and Registrar 16 Legal Matters 17 Experts 17 Where You Can Find More Information 17 i ABOUT THIS PROSPECTUS SUPPLEMENT This document is in two parts.The first part is this prospectus supplement, which describes the specific terms of the offering and other matters relating to us and our financial condition.The second part is the attached base prospectus, which gives more general information about common stock we may offer from time to time, some of which does not apply to the offering described in this prospectus supplement.The information in this prospectus supplement replaces any inconsistent information included in the accompanying prospectus.Generally, when we refer to the prospectus, we are referring to both parts of this document combined.If information in the prospectus supplement differs from information in the accompanying prospectus, you should rely on the information in this prospectus supplement. Except as otherwise specified or used in this prospectus supplement or the accompanying prospectus, the terms “we,” “our,” “us,” “the company,” “USAC” and “US Antimony” refer to United States Antimony Corporation and its subsidiaries.References in this prospectus supplement to “U.S.dollars,” “U.S.$” or “$” are to the currency of the United States of America. You should rely only on the information contained or incorporated by reference in this prospectus supplement, the prospectus or any free writing prospectus prepared by US Antimony.We have not, and the placement agent has not, authorized any other person to provide you with different or additional information.If anyone provides you with different or inconsistent information, you should not rely on it.We are not, and the placement agent is not, making an offer to sell the common stock in any jurisdiction where the offer or sale is not permitted.You should not assume that the information contained or incorporated by reference in this prospectus supplement or in the prospectus is accurate as of any date other than the date on the front of that document. The distribution of this prospectus supplement and the attached prospectus and the offering of the common stock in certain jurisdictions may be restricted by law.Persons who come into possession of this prospectus supplement and the attached prospectus should inform themselves about and observe any such restrictions.This prospectus supplement and the attached prospectus do not constitute, and may not be used in connection with, an offer or solicitation by anyone in any jurisdiction in which such offer or solicitation is not authorized or in which the person making such offer or solicitation is not qualified to do so or to any person to whom it is unlawful to make such offer or solicitation. You should not consider any information in this prospectus supplement or the prospectus to be investment, legal or tax advice.You should consult your own counsel, accountant and other advisors for legal, tax, business, financial and related advice regarding the purchase of the common stock.We are not making any representation to you regarding the legality of an investment in the common stock by you under applicable investment or similar laws. You should read and consider all information contained or incorporated by reference in this prospectus supplement and the accompanying prospectus before making your investment decision. ii AVAILABLE INFORMATION We are a public company and are required to file annual, quarterly and current reports, proxy statements and other information with the SEC pursuant to the Securities Exchange Act of 1934, as amended, or the Exchange Act. You may read and copy any document we file at the SEC’s Public Reference Room at treet, N.E., Washington, D.C. 20549. You can request copies of these documents by writing to the SEC and paying a fee for the copying cost. Please call the SEC at 1-800-SEC-0330 for more information about the operation of the public reference room. Our SEC filings are also available to the public on the SEC’s website at http://www.sec.gov.In addition, because our stock is listed for trading on the New York Stock Exchange, you can read and copy reports and other information concerning us at the offices of the NYSE MKT located at 11 Wall Street, New York, New York 10005. We filed a registration statement on Form S-3 under the Securities Act with the SEC with respect to the securities being offered pursuant to this prospectus. This prospectus is only part of the registration statement and omits certain information contained in the registration statement, as permitted by the SEC. You should refer to the registration statement, including the exhibits, for further information about us and the securities being offered pursuant to this prospectus. Statements in this prospectus regarding the provisions of certain documents filed with, or incorporated by reference in, the registration statement are not necessarily complete and each statement is qualified in all respects by that reference. You may: ● inspect a copy of the registration statement, including the exhibits and schedules, without charge at the SEC’s Public Reference Room; ● obtain a copy from the SEC upon payment of the fees prescribed by the SEC; or ● obtain a copy from the SEC website. Our mailing address is P.O. Box 643, Thompson Falls, Montana 59873 and our Internet address is www.usantimony.com. Our telephone number is (406)827-3523. General information, financial news releases and filings with the SEC, including annual reports on Form 10-K, quarterly reports on Form 10-Q, current reports on Form 8-K, and all amendments to these reports are available free of charge on the SEC’s website at www.sec.gov. We are not including the information contained on our website as part of, or incorporating it by reference into, this prospectus. FORWARD-LOOKING STATEMENTS Statements included or incorporated by reference in this prospectus include both historical and “forward-looking” statements within the meaning of the federal securities laws. These forward-looking statements are based on current expectations and projections about future results and include the discussion of our business strategies, plans, goals, objectives and expectations concerning future operations, margins, profitability, liquidity and capital resources. In addition, in certain portions of this prospectus and the documents incorporated by reference, the words “anticipate,” “believe,” “estimate,” “may,” “will,” “expect,” “plan” and “intend” and similar expressions, or the negative of such terms or other comparable terminology, as they relate to us or our management, are intended to identify forward-looking statements. These forward-looking statements involve known and unknown risks, uncertainties and other factors that may cause the actual results, performance or achievements to be materially different from any future results, performance or achievements expressed or implied by these forward-looking statements. These statements are based upon the beliefs and assumptions of, and on information available to, our management. Factors that could cause actual results to differ materially from those expressed or implied by the forward-looking statements include, but are not limited to those set forth below under “Risk Factors.” Unless required by law, we do not assume any obligation to update forward-looking statements based on unanticipated events or changed expectations. However, you should carefully review the reports and documents we file from time to time with the SEC, particularly our annual reports on Form10-K, quarterly reports on Form10-Q and any current reports on Form8-K. iii SUMMARY The following summary highlights selected information contained elsewhere in this prospectus supplement and in the documents incorporated by reference in this prospectus supplement and does not contain all the information you will need in making your investment decision. You should read carefully this entire prospectus supplement, the attached prospectus and the documents incorporated by reference in this prospectus supplement. United States Antimony Corporation Our Business We are a fully-integrated natural resource company engaged in the mining, milling, smelting, transportation and sale of antimony products, as well as zeolite and silver and gold. Our operations include a smelter and precious metal refinery in Montana, and a smelter and three mills in Mexico. Antimony Division Our antimony smelter and precious metals plant in Montana is located in the Burns Mining District of Sanders County, approximately 15 miles west of Thompson Falls, Montana. We hold two patented mill sites where our plant is located. We have no “proven reserves” or “probable reserves” of antimonyas these terms are defined by the Securities and Exchange Commission. Environmental restrictions preclude mining at our Montana site. Since 1983, we have depended on foreign sources for raw materials, and there are risks of interruption in procurement from these sources and/or volatile changes in world market prices for these materials that are not controllable by us. We have developed sources of antimony in Mexico and, although we are still partially reliant on foreign companies for raw material, we anticipate that a majority of our raw materials will come from Canada and our own properties for 2014 and later years. We continue working with suppliers in North America, Central America, Europe, Australia and South America. We currently own 100% of the common stock, equipment, and the lease on real property of United States Antimony, Mexico S.A. de C.V., or USAMSA, which was formed in April 1998. We currently own 100% of the stock in Antimony de Mexico SA de CV (AM) which owns the San Miguel property. USAMSA has three assets (1) the Madero smelter in Coahuila that started expanded operations in late 2012, (2) the Puerto Blanco flotation mill and oxide circuit in Guanajuato that started operating in late 2012, (3) part of the Los Juarez mineral deposit that includes concessions in Queretaro that began producing ore in late 2012 and the Soyatal mineral deposit that was starting production in 2013. A larger 500 ton mill is currently being installed at Puerto Bianco in Mexico. Five Mexican properties supply direct shipping or DSO, and mill feed for our Mexican operations. Our Los Juarez property in Mexico is commencing silver and gold production which will supplement our antimony business. In our existing operations in Montana, we produce antimony oxide, sodium antimonate, antimony metal, and precious metals. Antimony oxide is a fine, white powder that is used primarily in conjunction with a halogen to form a synergistic flame retardant system for plastics, rubber, fiberglass, textile goods, paints, coatings and paper. Antimony oxide is also used as a color fastener in paint, as a catalyst for production of polyester resins for fibers and film, as a catalyst for production of polyethelene pterathalate in plastic bottles, as a phosphorescent agent in fluorescent light bulbs, and as an opacifier for porcelains. Sodium antimonate is primarily used as a fining agent (degasser) for glass in cathode ray tubes and as a flame retardant. We also sell antimony metal for use in bearings, storage batteries and ordnance. S-1 We estimate (but have not independently confirmed) that our present share of the domestic market and international market for antimony oxide products is approximately 4% and <1%, respectively. We are the only significant U.S. producer of antimony products, while China supplies 92% of the world antimony demand. We believe we are competitive both domestically and world-wide due to the following: ●We have a reputation for quality products delivered on a timely basis; ●We are a non-Chinese producer of antimony products; ●We have two of the three operating antimony smelters in North and Central America; ●We are the sole U.S. domestic producer of antimony products; ●We are vertically integrated, with raw materials from our own mines, mills and smelter in Mexico; ●We have numerous ore and raw material suppliers based on exclusive supply agreements; and ●We have more control over our raw material costs as a vertically integrated supplier. Zeolite Division Bear River Zeolite Company, or BRZ, is our wholly owned Idaho subsidiary, which has a lease that entitles it to surface mine and process zeolite on property located near Preston, Idaho, in exchange for a royalty payment of $10 per ton sold, with a minimum annual royalty of $60,000.In addition, BRZ has more zeolite on U.S. Bureau of Land Management land. A company controlled by the estate of Al Dugan, a significant stockholder and, as such, an affiliate of USAC, receives a payment equal to 3% of net sales on zeolite products. William Raymond and Nancy Couse are paid a royalty that varies from $1 to $5 per ton. On a combined basis, royalties vary from 8%-13%. BRZ has constructed a processing plant on the property and it has improved its productive capacity. In addition to a large amount of fully depreciated equipment that has been transferred from the USAC division, we have spent approximately $3,392,000 to purchase and construct the processing plant as of December 31, 2013. We have no “proven reserves” or “probable reserves” of zeolite, as these terms are defined by the SEC. “Zeolite” refers to a group of industrial minerals that consist of hydrated aluminosilicates that hold cations such as calcium, sodium, ammonium, various heavy metals, and potassium in their crystal lattice. Water is loosely held in cavities in the lattice. BRZ zeolite is regarded as one of the best zeolites in the world due to its high CEC of approximately 180 meq/100 gr., its hardness and high clinoptilolite content, its absence of clay minerals, and its low sodium content. BRZ's zeolite is useful for a variety of purposes including: ●
